Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 08/12/2020, have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 08/12/2020 has been reviewed and is objected to.   
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “inter-beat” in claims 3, 4, 11, and 12 are not mentioned in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


The limitations of “calculating, based on the physiological data signals, heart rate variability of the occupant”,  “calculating a thermal stress level of the occupant based on the heart rate variability and conditions of a surrounding environment of the occupant”,  “calculating a thermal comfort level of the occupant as a function of the physiological data signals”, and “ generate a control strategy for operating a thermal control system integrated with the building based on the thermal stress level and the thermal comfort level” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, besides reciting “the supervisory control unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim encompasses that “calculate”, could be a mental observation, or calculation, “generate” could be a mental decision based off an observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The judicial exception is not integrated into a practical application. The claim is not patent eligible.

Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of collecting and sending data, does not add any meaningful limit to the claim which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 2, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites- “applying a low pass digital frequency filter and a high pass digital frequency filter to the physiological data signals” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim encompasses that “applying…filter” could be a mental observation of mentally comparing and sorting data between a low and high 
Claim 3, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1, this judicial exception is not integrated into a practical application. The claim recites additional elements- “wherein the physiological data signals comprises inter-beat intervals of the occupant's heartbeats” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore this does not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 4, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites- “detecting peaks and troughs of the inter-beat intervals”, “detecting, based on the peaks and troughs, a heart rate of the occupant”, and “creating a time sequence of time between each heart beat” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim encompasses that “detecting” could be a mental observation to determine the peaks and troughs, and “creating” 
Claim 5, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1, this judicial exception is not integrated into a practical application. The claim recites additional elements- “wherein the conditions of the surrounding environment comprises at least one or a combination of temperature, humidity, and carbon dioxide level.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore this does not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 6, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1, this judicial exception is not integrated into a practical application. The claim recites additional elements- “The method according to claim 1, wherein the one or more sensors comprises a skin temperature sensor, a photoplethysmography sensor, a skin conductance sensor, an air temperature sensor, a humidity sensor, or an imaging sensor.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore this does not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 8, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1, this judicial exception is not integrated into a practical application. The claim recites additional elements- “wherein the thermal comfort level is measured based on a ratio of a low frequency band and a high frequency band of the heart rate variability” As discussed above with respect to integration of the abstract idea into a practical application, the additional element of measuring the thermal comfort level, does not add any meaningful limit to the claim which is simply insignificant extra solution activity of data gathering which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network).

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculate, based on the physiological data signals, heart rate variability of the occupant”, “calculate a thermal stress level of the occupant based on the heart rate 33variability and conditions of a surrounding environment of the occupant”, “calculate a 
The limitations of “calculate, based on the physiological data signals, heart rate variability of the occupant”, “calculate a thermal stress level of the occupant based on the heart rate 33variability and conditions of a surrounding environment of the occupant”, “calculate a thermal comfort level of the occupant as a function of the physiological data signals”, and “generate a control strategy for operating a thermal control system integrated with the building based on the thermal stress level and the thermal comfort level” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, besides reciting “the supervisory control unit”, “processor”, and “memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim encompasses that “calculate”, could be a mental observation, or calculation, “generate” could be a mental decision based off an observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The judicial exception is not integrated into a practical application. The claim is not patent eligible.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “collect physiological data signals of an occupant in a building;”, and “send the thermal stress level and the thermal comfort level to a supervisory control unit” which is simply insignificant extra solution activity of data gathering and transmission by collecting data, and “at least one memory comprising computer program code” which is simply insignificant extra solution activity of storing and retrieving information in memory. The claim also recite additional elements- “triggering the supervisory control unit”, and “the at least one memory and computer program code configured, with 
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of collecting and sending data, does not add any meaningful limit to the claim which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The additional element of a memory having computer program code stored on it, does not add any meaningful limit to the claim which is simply insignificant extra solution activity of storing and retrieving information in memory, which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc. (storing and retrieving information in memory)Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 10 is rejected under 35 U.S.C. 101 for similar reasons as claim 2. The additional limitation- “wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to” is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 12, is rejected under 35 U.S.C. 101 for similar reasons as claim 4. The additional limitation- “wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to” is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 13, is rejected under 35 U.S.C. 101 for similar reasons as claim 5.
Claim 14, is rejected under 35 U.S.C. 101 for similar reasons as claim 6.
Claim 15, is rejected under 35 U.S.C. 101 for similar reasons as claim 7.
Claim 16, is rejected under 35 U.S.C. 101 for similar reasons as claim 8.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculating, based on the physiological data signals, heart rate variability of the occupant”, “calculating a thermal stress level of the occupant based on the heart rate variability and conditions of a surrounding environment of the occupant”, “calculating a thermal comfort level of the occupant as a function of the physiological data signals”, and “generate a control strategy for operating a -5-thermal control system integrated with the building based on the thermal stress level and the thermal comfort level”.
The limitations of “calculating, based on the physiological data signals, heart rate variability of the occupant”, “calculating a thermal stress level of the occupant based on the heart rate variability and conditions of a surrounding environment of the occupant”, “calculating a thermal comfort level of the occupant as a function of the physiological data signals”, and “generate a control strategy for operating a -5-thermal control system integrated with the building based on the thermal stress level and the 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “collecting, by one or more sensors, physiological data signals of an occupant in a building”, and “sending the thermal stress level and the thermal comfort level to a supervisory control unit” which is simply insignificant extra solution activity of data gathering and transmission by collecting data, and “A non-transitory computer readable medium comprising program instructions stored thereon” which is simply insignificant extra solution activity of storing and retrieving information in memory. The claim also recite additional elements- “triggering the supervisory control unit”, and “a non-transitory computer readable medium…for performing at least the following”, which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Androulakis et al. (US 20200352514 A1, herein Androulakis).

Regarding claim 1, Androulakis teaches A method for managing building energy utilization: collecting, by one or more sensors, physiological data signals of an occupant in a building (Fig. 11 660 Monitor heart rate signal, [0024] A method for controlling temperature in an environment includes measuring electrocardiogram ( ECG ) signals for a first occupant located in a first environment, [0095] the present disclosure can also be used to control thermal comfort in other environments . For example , thermal com fort can be used to control thermal comfort in a building ( such as an office , home , and / or workspace); 
calculating, based on the physiological data signals, heart rate variability of the occupant ([0064] The ECG signal is sent to the HRV analysis module 152 and is processed to generate one or more processed HRV parameters , i.e. a processed RR ( PRR ) signal, [0065] , i.e. a processed RR ( PRR ) signal . In addition to the inter - beat intervals ( RR ) and / or heart rate per minute , the HRV parameter may include other parameters . Examples of other HRV parameters include mean time between adjacent heart beats ( or mean RR interval ) , a square root of the mean of the sum of differences of successive RR intervals , a standard deviation of a difference between adjacent RR intervals , and / or a percentage of adjacent RR pairs that differ by a predetermined period (such as a number of milliseconds) during a predetermined period) 
calculating a thermal stress level of the occupant based on the heart rate variability and conditions of a surrounding environment of the occupant ( Fig. 9 discomfort state as thermal stress level [0024] A method for controlling temperature in an environment includes measuring electrocardiogram ( ECG ) signals for a first occupant located in a first environment ; sampling comfort data from the first occupant while measuring the ECG signals using a comfort scale , wherein the ;  
calculating a thermal comfort level of the occupant as a function of the physiological data signals (comfort state as thermal comfort level [0024] sampling comfort data from the first occupant while measuring the ECG signals using a comfort scale , wherein the comfort scale includes a plurality of discomfort values and a plurality of comfort values; converting the ECG signals to inter - beat intervals ; generating N heart rate variability ( HRV ) parameters based on the inter - beat intervals , where N is an integer greater than one ; assigning at least some of the plurality of comfort values to a discomfort state , wherein the discomfort state also includes the plurality of discomfort values ; assigning remaining ones of the plurality of comfort values to a comfort state ; and defining a comfort classification model in N - dimensional HRV parameter space based on the discomfort state and the comfort state); 
and sending the thermal stress level and the thermal comfort level to a supervisory control unit (Fig. 12 either HRV monitor controllers 148 as supervisory control unit, [0059] A HRV sensor system 144 generates an electrocardiogram ( ECG ) and / or monitors one or more HRV parameters for one or more occupants of the vehicle . The HRV sensor system 144 provides feedback from the occupant to the HVAC controller 120, [0047] FIG .15 is a graph illustrating comfort data as a function of first and second HRV parameters and a classification model based on the comfort data, [0083] can be performed locally in the vehicle as shown in FIG . 12 or the relevant data ( HRV parameters , environmental data , and data 
triggering the supervisory control unit to generate a control strategy for operating a thermal control system integrated with the building based on the thermal stress level and the thermal comfort level ([0018] controlling the HVAC system using a correlation between the inter - beat intervals and comfort of the occupant when the variation is less than the predetermined variation threshold, [0011] the HRV controller is further configured to determine the comfort of the occupant of the environment based on the N HRV parameters and the comfort classification model . The comfort classification model defines at least one comfort region in the N - dimensional HRV parameter space and at least one discomfort region in the N - dimensional HRV parameter space, [0095] the present disclosure can also be used to control thermal comfort in other environments. For example, thermal comfort can be used to control thermal comfort in a building (such as an office , home , and / or workspace), [0090] the classification model will be used to control the HVAC system).

Regarding claim 3, Androulakis teaches The method according to claim 1, wherein the physiological data signals comprises inter-beat intervals of the occupant's heartbeats ([0064]  the HRV parameter includes sampling the ECG signal to identify adjacent heart beats ( R ) to establish an inter - beat interval ( RR ) of an occupant or a heart rate in beats per minute).

Regarding claim 4, Androulakis teaches the method according to claim 1, further comprising: detecting peaks and troughs of the inter-beat intervals; detecting, based on the peaks and troughs (Fig. 9 max PRR and min PRR), a heart rate of the occupant ([0065] In addition to the inter - beat intervals (RR) and / or heart rate per minute , the HRV parameter may include other parameters); and creating a time sequence of time between each heartbeat (Fig. 9 [0065] In addition to the inter - beat .

Regarding claim 5, Androulakis teaches the method according to claim 1, wherein the conditions of the surrounding environment ([0005] An environmental sensor is configured to sense environmental data selected from a group consisting of temperature, air velocity, sun load, and humidity) comprises at least one or a combination of temperature (Fig. 1 temperature sensor 124), humidity (Fig. 1 Humidity sensor 126), and carbon dioxide level.

Regarding claim 6, Androulakis teaches the method according to claim 1, wherein the one or more sensors comprises a skin temperature sensor, a photoplethysmography sensor ([0059] photoplythesmograph ( PPG ) sensors that sense one or more HRV parameters based on skin contact), a skin conductance sensor, an air temperature sensor (Fig. 1 temperature sensor 124), a humidity sensor (Fig. 1 Humidity sensor 126), or an imaging sensor.

Regarding claim 7, Androulakis teaches the method according to claim 1, wherein the thermal comfort level is calculated by integrating the physiological data signals and an input of the occupant (Fig. 1 HVAC inputs 122 as input of the occupant, [0053] The HVAC system 100 includes an HVAC controller 120 that controls operation of the HVAC system 100 based upon HVAC user input devices 122 and sensed HRV parameters of one or more occupants located in one or more zones, Fig. 9 New minPRR, [0075] the occupant may activate heating when the occupant is still not warm enough . The HR 

Regarding claim 8, Androulakis teaches the method according to claim 1, wherein the thermal comfort level is measured based on a ratio of a low frequency band and a high frequency band of the heart rate variability ([0066] In addition to the foregoing HRV parameters, analysis of the ECG signal may be performed in the frequency domain to provide total spectral power within a predetermined bandwidth and / or spectral power in one or more predetermined ranges. For example, the total spectral power from 0-0.4 Hz can be determined. Other ranges may include a very low frequency range such as frequencies from 0.003 to 0.04 Hz, a low range of frequencies such as frequencies from 0.05 to 0.15 Hz, and a high range of frequencies such frequencies greater than 0.15 Hz. Other HRV parameters may include a ratio of power in low and high power ranges). 

Regarding claim 9, An apparatus for managing building energy utilization ([0095] the present disclosure can also be used to control thermal comfort in other environments . For example , thermal com fort can be used to control thermal comfort in a building ( such as an office , home , and / or workspace), 
the apparatus comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor ([0104] The computer programs include processor - executable instructions that are stored on at least one non - transitory , tangible computer - readable medium, [0099] a memory circuit ( shared , dedicated , or group ) that stores code executed by the processor circuit), to cause the apparatus at least to collect physiological data signals of an occupant in a building (Fig. 11 660 Monitor heart rate signal, [0024] A method for controlling temperature in an environment includes measuring electrocardiogram ( ECG ) signals for a first occupant located in a first environment);
 calculate, based on the physiological data signals, heart rate variability of the occupant ([0064] The ECG signal is sent to the HRV analysis module 152 and is processed to generate one or more processed HRV parameters , i.e. a processed RR ( PRR ) signal, [0065] , i.e. a processed RR ( PRR ) signal . In addition to the inter - beat intervals ( RR ) and / or heart rate per minute , the HRV parameter may include other parameters . Examples of other HRV parameters include mean time between adjacent heart beats ( or mean RR interval ) , a square root of the mean of the sum of differences of successive RR intervals , a standard deviation of a difference between adjacent RR intervals , and / or a percentage of adjacent RR pairs that differ by a predetermined period (such as a number of milliseconds) during a predetermined period); 
calculate a thermal stress level of the occupant based on the heart rate variability and conditions of a surrounding environment of the occupant ( Fig. 9 discomfort state as thermal stress level [0024] A method for controlling temperature in an environment includes measuring electrocardiogram ( ECG ) signals for a first occupant located in a first environment ; sampling comfort data from the first occupant while measuring the ECG signals using a comfort scale , wherein the comfort scale includes a plurality of discomfort values and a plurality of comfort values ; converting the ECG signals to inter - beat intervals ; generating N heart rate variability ( HRV ) parameters based on the inter - beat intervals , where N is an integer greater than one ; assigning at least some of the plurality of comfort values to a discomfort state , wherein the discomfort state also includes the plurality of discomfort values, [0029] the comfort classification model defines at least one comfort region in the N - dimensional HRV parameter space and at least one discomfort region in the N - dimensional HRV parameter space); 
calculate a thermal comfort level of the occupant as a function of the physiological data signals (comfort state as thermal comfort level [0024] sampling comfort data from the first occupant while measuring the ECG signals using a comfort scale , wherein the comfort scale includes a plurality of discomfort values and a plurality of comfort values; converting the ECG signals to inter - beat intervals ; generating N heart rate variability ( HRV ) parameters based on the inter - beat intervals , where N is an integer greater than one ; assigning at least some of the plurality of comfort values to a discomfort state , wherein the discomfort state also includes the plurality of discomfort values ; assigning remaining ones of the plurality of comfort values to a comfort state ; and defining a comfort classification model in N - dimensional HRV parameter space based on the discomfort state and the comfort state); 
and send the thermal stress level and the thermal comfort level to a supervisory control unit (Fig. 12 either HRV monitor controllers 148 as supervisory control unit, [0059] A HRV sensor system 144 generates an electrocardiogram ( ECG ) and / or monitors one or more HRV parameters for one or more occupants of the vehicle . The HRV sensor system 144 provides feedback from the occupant to the HVAC controller 120, [0047] FIG .15 is a graph illustrating comfort data as a function of first and second HRV parameters and a classification model based on the comfort data, [0083] can be performed locally in the vehicle as shown in FIG . 12 or the relevant data ( HRV parameters , environmental data , and data relating to the HVAC setpoint changes ) can be transmitted remotely to a cloud - based system for further analysis),
 triggering the supervisory control unit to generate a control strategy for operating a thermal control system integrated with the building based on the thermal stress level and the thermal comfort level ([0018] controlling the HVAC system using a correlation between the inter - beat intervals and comfort of the occupant when the variation is less than the predetermined variation threshold, [0011] the HRV controller is further configured to determine the comfort of the occupant of the environment based on the N HRV parameters and the comfort classification model . The comfort classification model 

Regarding claim 11, the apparatus according to claim 9, wherein the physiological data signals comprises inter-beat intervals of the occupant's heartbeats ([0064]  the HRV parameter includes sampling the ECG signal to identify adjacent heart beats ( R ) to establish an inter - beat interval ( RR ) of an occupant or a heart rate in beats per minute).

Regarding claim 12, the apparatus according to claim 9, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to ([0104] The computer programs include processor - executable instructions that are stored on at least one non - transitory , tangible computer - readable medium, [0099] a memory circuit ( shared , dedicated , or group ) that stores code executed by the processor circuit) detect peaks and troughs of the inter-beat intervals (Fig. 9 max PRR and min PRR); detect, based on the peaks and troughs, a heart rate of the occupant ([0065] In addition to the inter - beat intervals (RR) and / or heart rate per minute , the HRV parameter may include other parameters); and create a time sequence of time between each heartbeat ([0065] In addition to the inter - beat intervals (RR) and / or heart rate per minute , the HRV parameter may include other parameters HRV parameters include mean time between adjacent heart beats ( or mean RR interval ) , a square root of the mean of the sum of differences of successive RR intervals , a standard deviation of a difference between adjacent RR intervals , and / or a .
Regarding claim 13, The apparatus according to claim 9, wherein the conditions of the surrounding environment ([0005] An environmental sensor is configured to sense environmental data selected from a group consisting of temperature, air velocity, sun load, and humidity) comprises at least one or a combination of temperature (Fig. 1 temperature sensor 124), humidity (Fig. 1 Humidity sensor 126), and carbon dioxide level 
Regarding claim 14, The apparatus according to claim 9, wherein the one or more sensors comprises a skin temperature sensor, a photoplethysmography sensor ([0059] photoplythesmograph ( PPG ) sensors that sense one or more HRV parameters based on skin contact), a skin conductance sensor, an air temperature sensor (Fig. 1 temperature sensor 124), a humidity sensor (Fig. 1 Humidity sensor 126), or an imaging sensor.

Regarding claim 15, The apparatus according to claim 9, wherein the thermal comfort level is calculated by integrating the physiological data signals and an input of the occupant (Fig. 1 HVAC inputs 122 as input of the occupant, [0053] The HVAC system 100 includes an HVAC controller 120 that controls operation of the HVAC system 100 based upon HVAC user input devices 122 and sensed HRV parameters of one or more occupants located in one or more zones, Fig. 9 New minPRR, [0075] the occupant may activate heating when the occupant is still not warm enough . The HR monitor controller monitors operation of the HVAC system, cabin temperatures and / or humidity levels , and monitors when the system is turned off . The analysis module adjusts at least one of the minPRR and maxPRR threshold values in this case the minPRR value ) and uses the adjusted minPRR and / or maxPRR threshold values for subsequent periods).

The apparatus according to claim 9, wherein the thermal comfort level is measured based on a ratio of a low frequency band and a high frequency band of the heart rate variability ([0066] In addition to the foregoing HRV parameters, analysis of the ECG signal may be performed in the frequency domain to provide total spectral power within a predetermined bandwidth and / or spectral power in one or more predetermined ranges. For example, the total spectral power from 0-0.4 Hz can be determined. Other ranges may include a very low frequency range such as frequencies from 0.003 to 0.04 Hz, a low range of frequencies such as frequencies from 0.05 to 0.15 Hz, and a high range of frequencies such frequencies greater than 0.15 Hz. Other HRV parameters may include a ratio of power in low and high power ranges).

Regarding claim 18, A non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following ([0104] The computer programs include processor - executable instructions that are stored on at least one non - transitory , tangible computer - readable medium, [0099] a memory circuit ( shared , dedicated , or group ) that stores code executed by the processor circuit): 
collecting, by one or more sensors, physiological data signals of an occupant in a building (Fig. 11 660 Monitor heart rate signal, [0024] A method for controlling temperature in an environment includes measuring electrocardiogram ( ECG ) signals for a first occupant located in a first environment, [0095] the present disclosure can also be used to control thermal comfort in other environments . For example , thermal com fort can be used to control thermal comfort in a building ( such as an office , home , and / or workspace); 
calculating, based on the physiological data signals, heart rate variability of the occupant ([0064] The ECG signal is sent to the HRV analysis module 152 and is processed to generate one or more processed HRV parameters , i.e. a processed RR ( PRR ) signal, [0065] , i.e. a processed RR ( PRR ) signal . ; 
calculating a thermal stress level of the occupant based on the heart rate variability and conditions of a surrounding environment of the occupant ( Fig. 9 discomfort state as thermal stress level [0024] A method for controlling temperature in an environment includes measuring electrocardiogram ( ECG ) signals for a first occupant located in a first environment ; sampling comfort data from the first occupant while measuring the ECG signals using a comfort scale , wherein the comfort scale includes a plurality of discomfort values and a plurality of comfort values ; converting the ECG signals to inter - beat intervals ; generating N heart rate variability ( HRV ) parameters based on the inter - beat intervals , where N is an integer greater than one ; assigning at least some of the plurality of comfort values to a discomfort state , wherein the discomfort state also includes the plurality of discomfort values, [0029] the comfort classification model defines at least one comfort region in the N - dimensional HRV parameter space and at least one discomfort region in the N - dimensional HRV parameter space); 
calculating a thermal comfort level of the occupant as a function of the physiological data signals (comfort state as thermal comfort level [0024] sampling comfort data from the first occupant while measuring the ECG signals using a comfort scale , wherein the comfort scale includes a plurality of discomfort values and a plurality of comfort values; converting the ECG signals to inter - beat intervals ; generating N heart rate variability ( HRV ) parameters based on the inter - beat intervals , where N is an integer greater than one ; assigning at least some of the plurality of comfort values to a discomfort state ; 
and sending the thermal stress level and the thermal comfort level to a supervisory control unit (Fig. 12 either HRV monitor controllers 148 as supervisory control unit, [0059] A HRV sensor system 144 generates an electrocardiogram ( ECG ) and / or monitors one or more HRV parameters for one or more occupants of the vehicle . The HRV sensor system 144 provides feedback from the occupant to the HVAC controller 120, [0047] FIG .15 is a graph illustrating comfort data as a function of first and second HRV parameters and a classification model based on the comfort data, [0083] can be performed locally in the vehicle as shown in FIG . 12 or the relevant data ( HRV parameters , environmental data , and data relating to the HVAC setpoint changes ) can be transmitted remotely to a cloud - based system for further analysis), 
triggering the supervisory control unit to generate a control strategy for operating a -5-thermal control system integrated with the building based on the thermal stress level and the thermal comfort level ([0018] controlling the HVAC system using a correlation between the inter - beat intervals and comfort of the occupant when the variation is less than the predetermined variation threshold, [0011] the HRV controller is further configured to determine the comfort of the occupant of the environment based on the N HRV parameters and the comfort classification model . The comfort classification model defines at least one comfort region in the N - dimensional HRV parameter space and at least one discomfort region in the N - dimensional HRV parameter space, [0095] the present disclosure can also be used to control thermal comfort in other environments. For example, thermal comfort can be used to control thermal comfort in a building (such as an office , home , and / or workspace), [0090] the classification model will be used to control the HVAC system).

An energy management system, comprising: a personal sensor platform integrated with one or more electronic devices (HRV sensor system 144 as personal sensor platform Fig. 3); 
a router sensor platform comprising one or more routers, the one or more routers connected to each electronic device of the personal sensor platform (interface circuit as router sensor platform [0100] The module may include one or more interface circuits . In some examples , the interface circuits may include wired or wireless interfaces that are connected to a local area network ( LAN ) , the Internet , a wide area network ( WAN ) , or combinations thereof . The functionality of any given module of the present disclosure may be distributed among multiple modules that are connected via interface circuits); 
a local data collection and controls device ([0059] A HRV sensor system 144 generates an electrocardiogram ( ECG ) and / or monitors one or more HRV parameters for one or more occupants of the vehicle . The HRV sensor system 144 provides feedback from the occupant to the HVAC controller 120. The HRV sensor system 144 may generate the ECG data and / or sense one or more HRV parameters using any type of HRV sensor, [0051] the HRV parameters may also be used to control the micro climates as well, [0067] using HRV parameters to control the HVAC system)
 connected to the one or more routers (interface circuit) ; a building automation system ([0095] thermal comfort can be used to control thermal comfort in a building ( such as an office , home , and / or workspace ) configured to receive control signals from the local data collection and controls device; and a thermal control system configured to receive instructions from the building automation system to regulate environmental conditions in designated zones of a structure based on information collected from the personal sensor platform ([0059] A HRV sensor system 144 generates an electrocardiogram ( ECG ) and / or monitors one or more HRV parameters for one or more occupants of the vehicle . The HRV sensor system 144 provides feedback from the occupant to the HVAC controller  the HVAC system also includes one or more micro - climate systems or zones that form part of the HVAC system)

Regarding claim 20, Androulakis teaches the energy management system according to claim 19, wherein the personal sensor platform comprises a skin temperature sensor, a photoplethysmography sensor ([0059] Examples of suitable HRV sensor systems include photoplythesmograph ( PPG ) sensors that sense one or more HRV parameters based on skin contact), a skin conductance sensor, an air temperature sensor, a humidity sensor, or an imaging sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Androulakis et al. (US 20200352514 A1, herein Androulakis), in view of Han et al. (US 20160117051 A1, herein Han).

 Androulakis teaches the method according to claim 1, further comprising: applying a low …range… frequency … and a high …range… frequency… ([0066] a low range of frequencies such as frequencies from 0.05 to 0.15 Hz, and a high range of frequencies such frequencies greater than 0.15 Hz) to the physiological data signals ([0066] HRV parameters analysis of the ECG signal may be performed in the frequency domain to provide total spectral power within a predetermined bandwidth and / or spectral power in one or more predetermined ranges . For example , the total spectral power from 0-0.4 Hz can be determined); and performing resampling of the physiological data signals after applying the low …range… frequency … and the high …range… frequency…([0023] the method includes, in response to manual setpoint changes to the HVAC system, retraining the classification model).
Androulakis does not teach Pass Digital … filter.
Han teaches Pass Digital … filter ([0054]. The sensor operation module 200 may be implemented to include … a high pass filter (HPF), a low pass filter (LPF), an analog to digital converter (ADC), and the like in the RX module associating with the sensor panel 163.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Androulakis’s teaching of applying high and low frequency ranges  to the physiological data signals with Han’s teaching of a high pass filter and a low pass filter with an ADC convertor on the sensor data. The combined teaching provides an expected result of applying high and low pass digital filters to the physiological data signals. Therefore, one of ordinary skill in the art would be motivated to make the sensor data more accurate by having the ability to “remove noise” as shown by Han [0084].

Regarding claim 10, Androulakis teaches the apparatus according to claim 9, wherein the at least one memory and computer program code are further configured, with the at least one processor ([0104] The computer programs include processor - executable instructions that are stored on at least one non - transitory , tangible computer - readable medium, [0099] a memory circuit ( shared , dedicated , or group ) that stores code executed by the processor circuit), to cause the apparatus at least to: apply a low …range… frequency … and a high …range… frequency… ([0066] a low range of frequencies such as frequencies from 0.05 to 0.15 Hz, and a high range of frequencies such frequencies greater than 0.15 Hz) to the physiological data signals ([0066] HRV parameters analysis of the ECG signal may be performed in the frequency domain to provide total spectral power within a predetermined bandwidth and / or spectral power in one or more predetermined ranges . For example , the total spectral power from 0-0.4 Hz can be determined); and performing resampling of the physiological data signals after applying the low …range… frequency … and the high …range… frequency…([0023] the method includes, in response to manual setpoint changes to the HVAC system, retraining the classification model).
Androulakis does not teach Pass Digital … filter.
Han teaches Pass Digital … filter ([0054]. The sensor operation module 200 may be implemented to include … a high pass filter (HPF), a low pass filter (LPF), an analog to digital converter (ADC), and the like in the RX module associating with the sensor panel 163.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Androulakis’s teaching of applying high and low frequency ranges  to the physiological data signals with Han’s teaching of a high pass filter and a low pass filter with an ADC convertor on the sensor data. The combined teaching provides an expected result of applying high and low pass digital filters to the physiological data signals. Therefore, one of ordinary skill in the art would be motivated to make the sensor data more accurate by having the ability to “remove noise” as shown by Han  [0084].


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Androulakis et al. (US 20200352514 A1, herein Androulakis), in view of Schackmuth et al. (US 20130282624 A1, herein Schackmuth).

Regarding claim 21, Androulakis teaches the energy management system according to claim 19 (Fig. 1),
Androulakis does not teach wherein the one or more routers comprises a plug-and-play device configured to collect local environment measurements.
Schackmuth teaches wherein the one or more routers comprises a plug-and-play device configured to collect local environment measurements ([0078] Router 16 interfaces system 10 with sensors 50 and any other data transmitting component 12 that sends and receives data signals to and from system 10 in accordance with the invention. Preferably, all sensors 50 and other data transmitting components 12 are "plug and play" in the sense that they are commissioned and identified by router 16 automatically). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Androulakis’s teaching of an energy management system with Han’s teaching of plug and play sensors to collect measurements. The combined teaching provides an expected result of an energy management system with plug and play sensor to collect measurements. Therefore, one of ordinary skill in the art would be motivated to make the installation simpler, and work with the system as soon as they are connected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Ramagem (US 20140207292 A1) teaches a method and system to control thermostat using biofeedback.  
Lee (US 20180359112 A1) teaches controlling a home device using biometric information which includes skins temperature, HRV, and others.
Pillai (US 20170053068 A1) teaches controlling environments to increase and improve “wellness”, including collecting HRV data.
Nkurikiyeyezu (Heart Rate Variability as a predictive biomarker of thermal comfort) teaches accurately estimating people’s thermal comfort.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117